Citation Nr: 1751901	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-31 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to cold weather injury. 

2.  Entitlement to service connection for right shoulder/arm disability, to include as secondary to cold weather injury. 

3.  Entitlement to service connection for left shoulder/arm disability, to include as secondary to cold weather injury. 

4.  Entitlement to service connection for right hand disability, to include as secondary to cold weather injury. 

5.  Entitlement to service connection for left hand disability, to include as secondary to cold weather injury. 

6.  Entitlement to service connection for right foot disability, to include as secondary to cold weather injury. 

7.  Entitlement to service connection for left foot disability, to include as secondary to cold weather injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested to appear before a member of the Board for a hearing in his September 2014 VA Form 9.  Per his request, a hearing was scheduled in August 2017, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

In May 2007, the Veteran submitted an original service connection claim for a left knee disability.  He stated that he was treated for the left knee while stationed in Korea and that his knee was impacted by the cold weather.  He was denied service connection for a left knee disability in August 2007 on the basis that service records were negative for a chronic left knee disability and that the current medical evidence did not relate any left knee disability to service.  He did not submit a notice of disagreement nor was new and material evidence received within one year of the August 2007 rating decision.  He then submitted a petition to reopen his service connection claim for left knee disability in September 2010.  His service personnel records were received in 2010 and confirmed service in Korea during the winter months.  These service personnel records were in existence at the time of the August 2007 rating decision but were not associated with the claims file.  Moreover, these personnel records are relevant to the service connection claim as the records establish his service in Korea during winter months.  Accordingly, the Board must adjudicate the claim de novo.  38 C.F.R. § 3.156(c).           

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has disabilities of the left knee, bilateral feet, bilateral hands, and bilateral shoulders that are related to service, to include cold weather in Korea.

Although there is a notation in the claims file that the Veteran's service records were destroyed in a fire, available service treatment records have been associated with the claims file.  A December 1958 treatment record reveals that the Veteran was hospitalized from September 23, 1958 to October 4, 1958 for swelling and stiffness of the right hand and left foot.  The report also noted that he experienced right knee pain eight months earlier.  The report additionally stated that the Veteran's condition was suggestive of palindromic arthritis or rheumatism.  An October 1958 record also states that the Veteran was hospitalized for eleven days and includes the diagnosis of arthritis of the fingers of the right hand and the right big toe.  However, the claims file does not contain the in-patient records from the Veteran's eleven day hospitalization from September 1958 to October 1958 nor does it appear that the AOJ has requested the separately stored hospitalization records.  Thus, a remand is required in order to obtain any outstanding hospitalization records. 

Then, the Veteran should be afforded an additional VA examination to determine if his left knee, bilateral feet, bilateral hands, and bilateral shoulders disabilities had its onset in service or is otherwise related to service, to include cold-weather related injuries.  The examiner should specifically discuss the Veteran's service treatment records regarding arthritis, as well as the Veteran's lay statements regarding cold weather exposure, driving on rocky roads in Korea which caused joint pain, experiencing an in-service injury to the left knee and left ankle which required crutches, and having pain in his joints since service.  See September 2010, October 2010, November 2010, and June 2012 lay statements.   
    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated since July 2014. 

2.  Afford the Veteran an opportunity to identify or submit additional pertinent private treatment records. 

3.  Take appropriate steps to obtain separately stored hospitalization records dated from September 23, 1958 to October 4, 1958.  The Veteran was hospitalized at 6022nd USAF Hospital.  See December 1958 service treatment record. 

Any negative response should be associated with the claims file.  

4.  Then schedule the Veteran for an appropriate examination to determine the nature, onset, and etiology of any disabilities of the left knee, bilateral hands, bilateral feet, and bilateral shoulders found to be present.  

The examiner should review the claims file, to specifically include the Veteran's service treatment records which discuss arthritis, palindromic arthritis, or rheumatism.

The examiner should also review the Veteran's lay statements regarding cold weather exposure in Korea, driving on rocky roads in Korea which caused joint pain, experiencing an in-service injury to the left knee and left ankle which required crutches, and having pain in his joints since service.  See September 2010, October 2010, November 2010, and June 2012 lay statements.   

The examiner should then diagnose any disabilities found to be present of the left knee, bilateral feet, bilateral hands, and bilateral shoulders.  

For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not that the diagnosed disability had its onset in service or is otherwise related to service.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




